- pr tax_exempt_and_government_entities_division department of thetreasury internal_revenue_service washington o c uniform issue list jan - se’ ter rats legend taxpayer a ira x ira y financial_institution s financial_institution h financial_institution f amount m amount n account c financial_institution c month date date date date 241i page date date fund_manager r dear this is in response to letters dated may september october and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained individual_retirement_accounts iras ira x and ira y with financial_institution s taxpayer a age asserts that on date taxpayer a authorized distributions of amounts m and n from ira x and y respectively held by financial_institution s taxpayer a asserts that his failure to accomplish a rollover of amounts m and n within the 60-day period prescribed by sec_408 of the code was due to the incorrect advice of financial_institution h during month taxpayer a was presented with an opportunity to invest in a limited_partnership financial_institution h taxpayer a discussed moving funds from ira x and ira y to financial_institution h with a representative of financial_institution s and discussed the financial_institution h requirement of a contribution by date the admission deadline’ as the admission deadline approached taxpayer a learned that financial_institution s would not be able to distribute the ira x and ira y funds by date taxpayer a conferred with representatives of financial_institution h about his intentions that his investment in financial_institution h be established as an ira rollover account with funds from iras x and y taxpayer a was advised by a representative of financial_institution h that he could use his personal non-ira funds to make the investment in financial_institution h in order to meet the admission deadline and then afterwards he could restructure the investment as an investment from his ira when the ira funds became available taxpayer a subsequently received checks dated date distributing amounts m and n from iras x and y page in an attempt to isolate and hold amounts m and n available for restructuring the investment in financial_institution h as a rollover ira on date taxpayer a deposited amounts m and n in account c at financial_institution c at financial_institution h wrote taxpayer a on date fund_manager r him that he must maintain his account at financial_institution h as an ira account and informed him that their investor relations department would mail him subscription documents to accomplish this goal however on date which was approximately the day after the distributions of ira x and ira y funds to taxpayer a fund_manager r wrote in an e-mail to taxpayer a that financial_institution h was not able to restructure the investment as had been planned until date which was approximately days after the expiration of the 60-day period to inform on date taxpayer a spoke to his accountant seeking advice and first learned that the 60-day rollover period already had expired taxpayer a has not has not used amounts m and n for any other purposes based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts m an n contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amounts m and n within the 60-day period prescribed by sec_408 of the code was due to the incorrect advice of financial_institution h 2v1u13067 page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amounts m and n pursuant to this ruling letter taxpayer a granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amounts m and n to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 is pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact sincerely yours vy frances v sloan employee_plans technical group mandger enclosures deleted copy of ruling letter notice of intention to disclose
